                                                     EXHIBIT A


                                                         FINAL          COMPENSATION          EXPENSES
                  PROFESSIONAL
                                                      APPLICATION       APPROVED ON A       APPROVED ON A
                 AND ROLE IN CASE
                                                        PERIOD           FINAL BASIS         FINAL BASIS

 Pachulski Stang Ziehl & Jones LLP                    July 10, 2018 –       $1,051,425.00         $61,915.82
                                                     January 10, 2020
 Counsel to the Debtor
 Deloitte Tax LLP                                     July 10, 2018 –          $53,668.50              $0.00
                                                     January 10, 2020
                                                                                                               Case 18-11625-LSS




 Tax Services Provider to the Debtor
 Womble Bond Dickinson (US) LLP                       July 20, 2018 –         $724,967.00          $5,269.54
                                                     January 10, 2020
 Counsel for the Official Committee of Unsecured
 Creditors
                                                                                                               Doc 537-1




 Alvarez & Marsal North America, LLC                  July 22, 2018 –         $536,133.02         $14,432.93
                                                     January 10, 2020
 Financial Advisor to the Official Committee of
 Unsecured Creditors
 Omni Management Group, Inc.                          July 8, 2019 –            $2,381.00              $0.00
                                                     January 10, 2020
 Administrative Agent to the Official Committee of
                                                                                                               Filed 02/20/20




 Unsecured Creditors
                                                                                                               Page 1 of 1




WBD (US) 48626154v1
